Citation Nr: 1010769	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This appeal was previously before the Board in June 2009.  
The Board remanded the claim so that the Veteran could be 
scheduled for a VA examination and to request additional 
medical information from the Veteran.  The case has been 
returned to the Board for further appellate consideration


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran failed to report for scheduled VA 
examinations in conjunction with his claim and good cause for 
his failure to report has not been shown.

3.  The available evidence of record showed corroborated that 
the Veteran's claimed in-service stressful experience; 
however, the record does not show a diagnosis of PTSD, and 
psychiatric conditions noted in the treatment records are not 
noted to be related to service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in April 2006.  Thereafter, he was notified of the provisions 
of the VCAA by correspondence dated in May 2006, October 
2006,  and in June 2009.  The letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SOC) was issued in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the May 2006 and 
June 2009 letters.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also scheduled for a VA examination in August 2009.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2009).  Here, the notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §  1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, direct service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection my nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The first requirement for service connection for a mental 
disorder is a medical diagnosis of the condition.  Diagnoses 
must be rendered in accordance with the diagnostic criteria 
for the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2007).  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
includes claims for service connection for any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  (b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2009). 

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

Factual Background

The Veteran filed a claim for service connection for PTSD in 
April 2006.  In February 2008, he submitted a stressor 
statement where he described being part of a rescue team for 
a bomb navigator (BN) who had been partially ejected from an 
aircraft midflight.  He noted that the BN broke threw the 
canopy of the aircraft in flight, and that the aircraft 
landed with the BN still partially protruding from the 
canopy.  The Veteran was the rescue team member who actually 
pulled the BN out of the aircraft and helped to carry him 
away from the flight deck.

Service treatment records are negative for complaints of, 
treatment for, or diagnosis of any acquired psychiatric 
disorder.  A January 1992 record noted that the Veteran 
injured his hand in a fight in Oakland.  Other service 
treatment records showed the Veteran was stabbed at age 16 in 
an altercation on his way to class.  In July 1992, he 
underwent a psychiatric examination after he was late for 
muster onboard ship, and alcohol was noted on his breath.  He 
related having started drinking alcohol at age 16, with 
increased drinking after joining the Navy.  Following the 
mental status examination, the assessment was: history 
consistent with episodic alcohol abuse.

In a May 1993 VA general examination the Veteran did not 
complain of any psychiatric symptoms or conditions.  During 
an April 2002 VA neurologic examination he complained of 
headaches brought on by stress, and described bouts of 
irritability and angry outbursts.  The Veteran was previously 
denied service connection for depression in an August 2002 
rating decision.  

VA treatment records show that the Veteran failed to show to 
scheduled mental health appointments in December 2006, 
January 2007, June 2007 and November 2007.  A January 2006 
PTSD screening for the Veteran was negative.

VA outpatient treatment records reveal that in April 2007 the 
Veteran reported for initial mental health outpatient 
treatment.  He described his social history to the 
psychologist, and noted that he had a history of fights in 
school, and in basic training.  He reported working as fire 
rescue on the flight deck, and the stress of taking care of 
planes that came in on fire.  In a May 2007 VA mental health 
note, the Veteran described his anger and problems with 
authority.  He related problems with customers and others at 
work.  He was diagnosed with adjustment disorder with 
depression, intermittent explosive disorder, and there was a 
notation to rule out antisocial personality disorder.  In 
August 2007, the Veteran reported that he was stressed and 
irritated due to dealing with the custody of his son; he 
described that his ex-girlfriend "dumped" his son on him, 
and that he was having difficulty caring for the child as he 
was unemployed.  The diagnosis was adjustment disorder with 
mixed emotions and a notation was made to rule out antisocial 
personality disorder.  In February 2008 he was still feeling 
quite stressed by the custody situation with his son, who was 
living with him but for whom he was still paying child 
support. 

In February 2008 the Veteran filled out an self-assessment 
form for the Buffalo Vet Center, which allowed him to address 
common PTSD symptoms by circling (on a scale from one to 
five) the level he felt his symptoms reached.  Notably, he 
marked that he had completely lost interest in activities he 
used to enjoy, he had trouble falling or staying asleep, and 
he felt he was always "superalert" or watchful.  In an 
additional February 2008 treatment note from the Buffalo Vet 
Center the Veteran was assessed as having several 
readjustment issues to address

In March 2008 the U.S. Army and Joint Services Records 
Research Center (JSRRC) verified the Veteran's stressor 
information.  The verification included an Internet article 
detailing the partial ejection of the bomb navigator, 
including first person descriptions of the events from the 
pilot and the bomb navigator (who survived with minor arm 
injuries).

In June 2009 the Board remanded the claim so that the RO or 
AMC could (1) request that the Veteran provide information 
referable to all mental health treatment he had received 
since August 2008, and (2) so that he could be scheduled for 
a VA mental health examination.  

In June 2009 the AMC sent the Veteran a letter requesting he 
provide information relating to any mental health treatment 
he had received since August 2008.  The record shows that the 
Veteran did not respond to this request.

In July 2009 correspondence the AMC notified the Veteran that 
a nearby VA medical facility would be contacting him with the 
date, time and place of the VA examination that was 
requested.

In July 2009 correspondence the VA Western New York Health 
Care System (Western NYHCS) notified the Veteran that he was 
scheduled for a VA examination in August 2009.  Additional 
evidence of record shows that he failed to report to this 
scheduled examination.  The June and July 2009 correspondence 
from the AMC and Western NYHCS was sent to the only address 
of record for the Veteran and there is no indication that any 
of the letters were returned to sender.



Analysis

The evidence of record shows that the Veteran has been 
diagnosed with adjustment disorder.  What remains to be shown 
is that the adjustment disorder is related to any incident of 
service, or was incurred in service.

The Veteran was discharged from service in November 1992, and 
the earliest treatment for a psychiatric disorder occurred in 
April 2007, nearly 15 years later.  He has not been diagnosed 
with a psychosis.  As such he did not meet the statutory 
presumptions of entitlement under 38 C.F.R. §§ 3.307, 3.309.  

The record does not contain a positive medical nexus opinion 
linking a diagnosed psychiatric disorder to service.  The 
mental health treatment notes that contain the only diagnoses 
of record, note stressful childhood, service, and post-
service events, but do not link the diagnoses to any single 
event.  In the April 2007 treatment note, the Veteran 
described a history of anger and violence that predated his 
active service.

The purpose of the requested VA examination was to obtain 
information and/or evidence, which may be dispositive of the 
appeal.  The Veteran was placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Veteran was informed of this rule in the 
June 2009 Board remand.

The record shows that the Veteran was scheduled for a VA 
examination in August 2009.  He did not show up to the 
appointment, nor did he provide a good cause for missing the 
appointment.  The address used to notify the Veteran is the 
same addressed used throughout the claims file, including 
during his June 2007 VA spine examination-which the Veteran 
reported to and completed.  Additionally, the record shows 
that the Veteran failed to show up to several VA mental 
health outpatient appointments.  

In assessing the claim, based on the available evidence of 
record, the Board finds that there is insufficient evidence 
to warrant service connection for a psychiatric disorder, to 
include PTSD.  Despite the Veteran's contentions otherwise, 
there is no persuasive evidence to support a finding that his 
psychiatric disorder is etiologically related to service or 
any incident therein.  The record does not show pertinent 
complaints or medical treatment for a number of years after 
discharge from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Thus, the Board finds that the lack of any 
evidence of a continuing psychiatric disorder for over 15 
years between the period of active duty and the evidence 
showing diagnosis is itself evidence which tends to show that 
psychiatric disorder was not incurred as a result of service.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  The first evidence of record that the 
Veteran believed he had a psychiatric disorder due to service 
is from June 2001, when he claimed service connection for 
depression.  While he may report on the symptoms of his 
psychiatric disorder; the evidence of record does not contain 
a proper (DSM-IV) diagnosis nor a medical nexus opinion.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


